UN|TED STATES DlSTRlCT COURT
EASTERN DlSTRlCT OF KENTUCKY
NORTHERN DlVlSlON
AT COV|NGTON

CR|M|NAL ACT|ON NO. 14-21-DLB-CJS-1

 

UN|TED STATES OF AMER|CA PLA|NT|FF
v. ORDER ADOPT|NG REPORT AND RECOMMENDAT|ON
GERALD GlBBS DEFENDANT

****************

This matter is before the Court upon the January 2, 2018 Report and
Recommendation (“R&R”) of United States Magistrate Judge Candace J. Smith (Doc. #
167), wherein she recommends that Defendant’s Motion for Return of Seized Property
pursuant to Federal Rule of Criminal Procedure 41 (g) (Doc. # 158) be denied.

No objections having been tiled, and the time to do so having now expired, the
R&R is ripe for the Court’s consideration. The Court having reviewed the R&R, and
concluding that it is sound in all respects, and being othenNise sufficiently advised,

|T |S ORDERED as follows:

(1) The Magistrate Judge’s Report and Recommendation (“R&R”) (Doc. # 167)
is hereby adopted as the findings of fact and conclusions of law of the Court;

(2) The Defendant’s Motion for Return of Seized Property pursuant to Federal

Rule of Criminal Procedure 41 (g) (Doc. # 158) is hereby denied.

This 3rd day of January, 2019.

Signed By:
oade L. Bunn:ng DZ
United States District Judge

 

J:\DATA\ORDERS\Covington CriminalQ014\14-21 Order Adopting R&R DE 167.docx

